  Case 18-12601-whd       Doc 41    Filed 04/19/19 Entered 04/22/19 08:10:11         Desc Main
                                    Document     Page 1 of 5




     IT IS ORDERED as set forth below:



      Date: April 19, 2019                        ___________________________

                                                            W. Homer Drake
                                                      U.S. Bankruptcy Court Judge
     _______________________________________________________________




                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF GEORGIA
                                  NEWNAN DIVISION

IN RE:                              :              CHAPTER 13
                                    :
TONYA JACKS CREEL-DAWES,            :              CASE NO 18-12601-WHD
          Debtor.                   :
---------------------------------- --              --------------------------------
NEWREZ LLC F/K/A NEW PENN           :
FINANCIAL LLC D/B/A SHELLPOINT      :
MORTGAGE SERVICING,                 :
                                    :
         Movant,                    :              CONTESTED MATTER
v.                                  :
                                    :
TONYA JACKS CREEL-DAWES,            :
MELISSA J. DAVEY, Trustee,          :
           Respondents.             :
                                    :

                        CONSENT ORDER ON MOTION FOR RELIEF
                              FROM AUTOMATIC STAY

       NewRez LLC f/k/a New Penn Financial LLC d/b/a Shellpoint Mortgage Servicing, for itself, its

successors and assigns (the “Movant”), filed a Motion for Relief from Automatic Stay (the “Motion”)

March 22, 2019, which was set for hearing on April 25, 2019 (the “Hearing”). Movant seeks relief as
  Case 18-12601-whd         Doc 41   Filed 04/19/19 Entered 04/22/19 08:10:11          Desc Main
                                     Document     Page 2 of 5

to Debtor`s real property located in Coweta County, Georgia, now or formerly known as 187 DOC

PERRY RD, NEWNAN, GA 30263 (the “Property”), as more particularly described in Exhibit “B”

attached to the Motion. Movant asserts that the Motion was properly served and hearing properly

noticed. The parties reached an agreement as follows:

       Movant shall supplement or amend its Proof of Claim to include the following post-petition

mortgage arrearages totaling $5,266.56. This figure includes the following:

         Description               FROM                 TO      Quantity      Amount       Total

Missed Payment Group 1        01/01/2019        04/01/2019     4           $1,246.39   $4,985.56

Bankruptcy Fees and Costs                                      1           $1,031.00   $1,031.00

Suspense Balance Credit                                         1          $-750.00    $-750.00



       Beginning on May 1, 2019, Debtor shall pay Movant all future monthly mortgage payments

when due. These payments shall be sent by check, money order, or certified funds to:


                                 NewRez LLC, F/K/A New Penn Financial, LLC, D/B/A Shellpoint
                                 Mortgage Servicing
                                 PO Box 740039
                                 Cincinnati, OH 45274-0039


       Accordingly, by consent, it is hereby

       ORDERED that:

       The ongoing mortgage payments shall be governed by Strict Compliance provisions (identified

below as the “Delinquency Motion” procedure).

       Upon delinquency by Debtor in the payment of any sum specified herein for a period of twelve

(12) months beginning in May 2019, Movant may be permitted to recover and dispose of the Property

pursuant to applicable state law only after submitting a Delinquency Motion (as more particularly

described below) in the following manner:

       (A)    Counsel for Movant shall serve the Trustee, Debtor, and Debtor`s counsel of record with
  Case 18-12601-whd          Doc 41        Filed 04/19/19 Entered 04/22/19 08:10:11          Desc Main
                                           Document     Page 3 of 5

written notice of the specific facts of the delinquency (the "Delinquency Notice"); said notice may be

contained in a letter but shall

                 (1)     state that Debtor may cure the delinquency within ten (10) calendar days of

                 receipt of said notice, and

                 (2)     provide the correct street address for mailing or delivering such payment;

                 Pursuant to this Order, Debtor shall be presumed to have received the Delinquency

                 Notice on the fifth (5th) calendar day following the mailing of said notice by Counsel

                 for Movant; provided, however, that


                           (a)    the Delinquency Notice is properly addressed to Debtor at the address

                           set forth on the Distribution List attached to this Order pursuant to BLR

                           9013-3 NDGa, unless Movant or Counsel for Movant receives notice in

                           writing of a change in Debtor`s address within a reasonable time prior to

                           mailing of the Delinquency Notice; and

                           (b)    the Delinquency Notice is not returned to Counsel for Movant by the

                           U.S. Postal Service as undeliverable by reason of improper address.


(B)     If Debtor fails to cure the delinquency within ten (10) days of receipt of said written notice,

Counsel    for   Movant     may    file,    after   service   on   both   Debtor   and   Debtor`s   counsel:

             (1) a motion, which must contain allegations of the specific facts of the delinquency;

             provided, however, that, instead of alleging the facts of the delinquency in the motion (the

             averments of which are subject to Rule 9011), the motion may be accompanied by an

             affidavit from Movant setting forth the specific facts of the delinquency;

             (2) a copy of the Delinquency Notice; and

             (3) a proposed order (the motion, affidavit, copy of the Delinquency Notice
  Case 18-12601-whd          Doc 41       Filed 04/19/19 Entered 04/22/19 08:10:11        Desc Main
                                          Document     Page 4 of 5

            and the proposed order are herein collectively referred to as the "Delinquency

            Motion").

       Upon filing of said Delinquency Motion, the Court may enter an order modifying the automatic

stay without further notice or hearing.

       Notwithstanding Debtor’s failure to cure, Movant agrees to provide Trustee with twenty (20)

days’ notice of Debtor’s failure to cure the default. During said twenty (20) day period Trustee may file

a motion to convert the case to a Chapter 7 proceeding or file a motion to sell the Property. If no

motion to convert the case, motion to sell, or response alleging some extraordinary circumstances

comparable to those contemplated by Fed. R. Civ. P. 60(b) is filed within twenty (20) days from the

date of service of the motion and affidavit of default on the Chapter 13 Trustee, then the Court may

enter the order modifying the automatic stay without further notice or hearing.

       Upon entry of an order modifying the automatic stay, the Chapter 13 Trustee shall cease

funding the Movant’s claim. Upon completion of any foreclosure sale by Movant, all proceeds

exceeding Movant’s lawful debt shall be remitted promptly to the Chapter 13 Trustee.



                                          [END OF DOCUMENT]




Prepared and Submitted by:

/s/ Lisa F. Caplan
Lisa F. Caplan
GA State Bar No. 001304
Rubin Lublin, LLC
3145 Avalon Ridge Place, Suite 100
Peachtree Corners, GA 30071
(877) 813-0992
lcaplan@rubinlublin.com
Attorney for Creditor
  Case 18-12601-whd         Doc 41   Filed 04/19/19 Entered 04/22/19 08:10:11   Desc Main
                                     Document     Page 5 of 5

Consented to by:

/s/ Stacey L. Butler
Stacey L. Butler, Esq.
GA State Bar No. 468063
The Bankruptcy Law Group, LLC
155 Eagles Walk
Suite A
Stockbridge, GA 30281
770-389-0002
courtdocs@slblawgroup.com
Attorney for Debtor


No Opposition to by:

/s/ Jonathan S. Adams
Jonathan S. Adams for Melissa J. Davey
GA State Bar No. 979073
260 Peachtree Street, NW
Suite 200
Atlanta, GA 30303
(678) 510-1444
orders@13trusteeatlanta.com
Attorney for Chapter 13 Trustee

                                      DISTRIBUTION LIST


Tonya Jacks Creel-Dawes
187 Doc Perry Rd
Newnan, GA 30263

Stacey L. Butler, Esq.
The Bankruptcy Law Group, LLC
155 Eagles Walk
Suite A
Stockbridge, GA 30281

Melissa J. Davey, Trustee
260 Peachtree Street, NW
Suite 200
Atlanta, GA 30303

Lisa F. Caplan, Esq.
Rubin Lublin, LLC
3145 Avalon Ridge Place, Suite 100
Peachtree Corners, GA 30071
